Citation Nr: 0023227	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for degenerative joint 
disease and rheumatoid arthritis.

3.  Entitlement to service connection for residuals of cold 
injury.

4.  Entitlement to an increased rating for anxiety reaction 
with psychophysiological musculoskeletal reaction and 
headaches, currently evaluated as 50 percent disabling.

5.  Determination of initial rating for bilateral hearing 
loss.

6.  Determination of initial rating for irritable bowel 
syndrome.

7. Determination of initial rating for tinnitus.

8.  Entitlement to a total disability rating based upon 
individual unemployability due solely to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
February 1955.

This matter arises from various rating decisions rendered 
since March 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

On various occasions during the appellate process, the 
appellant has claimed that the RO erred in combining the 
rating for his service-connected anxiety reaction with 
psychophysiological musculoskeletal reaction and headaches.  
The Board notes that in December 1999, the appellant 
submitted a VA Form 9 in which he specifically objected to 
this matter.  Although this issue was not certified for 
appeal, the veteran's December 1999 statement can reasonably 
be construed as a notice of disagreement with the RO's 
decision.  As such, the Board has jurisdiction over this 
issue, pending the issuance of a statement of the case to the 
appellant and receipt of his timely appeal in response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  Parenthetically, resolution of this question may 
impact upon the issue of the veteran's entitlement to a total 
disability rating based upon individual unemployability due 
solely to his service-connected disabilities.  As such, 
action on these matters is deferred for reasons to be 
explained in greater detail in the remand portion of this 
decision.


FINDINGS OF FACT

1.  No competent evidence has been presented to indicate the 
current existence of a heart murmur, residuals of cold 
injury, or rheumatoid arthritis.

2.  No competent evidence has been presented to relate 
degenerative joint disease of the lumbosacral spine to the 
veteran's military service.

3.  Prior to June 10, 1999, the veteran manifested no more 
than level I hearing, bilaterally.

4.  As of June 10, 1999, the veteran has manifested level I 
hearing, bilaterally.

5.  Symptomatology associated with irritable bowel syndrome 
is limited to persistent, intermittent bloating and abdominal 
discomfort along with bouts of constipation; this represents 
no more than moderate impairment.

6.  Symptomatology associated with tinnitus is limited to 
complaints of ringing in both ears.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
heart murmur, residuals of cold injury, rheumatoid arthritis, 
and degenerative joint disease are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  Prior to June 10, 1999, the schedular criteria for a 
compensable evaluation for bilateral hearing loss had not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.85, Diagnostic Code (DC) 6100 (1998).

3.  As of June 10, 1999, the schedular criteria for a 
compensable evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.85, 
DC 6100 (1999).

4.  Irritable bowel syndrome is not more than 10 percent 
disabling under applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7. 4.114, DC 7319 (1999).

5.  Tinnitus is not more than 10 percent disabling under 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.87, DC 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Heart Murmur, Residuals of Cold 
Injury, 
Rheumatoid Arthritis, and Degenerative Joint Disease

The veteran contends that he developed rheumatic fever during 
military service and that, as a result, he now has a heart 
murmur and rheumatoid arthritis.  He also contends that he 
was exposed to long periods of cold weather, and that he now 
has degenerative joint disease and residuals of cold injury 
as a result.  Alternatively, he contends that VA has not met 
its duty to assist him in the development of these claims 
because he has not been given thorough and contemporaneous 
physical examinations, and he requests that an independent 
medical opinion be obtained regarding these disabilities.

As a threshold matter, however, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  To 
establish that a given claim for service connection is well 
grounded, the evidence must demonstrate, among other things, 
the existence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Medical evidence is 
required to prove the existence of a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran underwent a fee-basis examination conducted by a 
private physician on behalf of VA in October 1999.  The 
examiner noted a questionable history of rheumatic fever 
while the veteran was in service; the history was based upon 
information furnished to the examiner by the veteran.  
However, although the veteran was noted to have hypertension 
that was under control, his heart rhythm was regular without 
any audible murmur.  Similarly, during a VA examination 
conducted in April 1998, the veteran's heart was found to be 
without any evidence of systolic murmur.  The record 
otherwise is devoid of any clinical evidence of a heart 
murmur.  In effect, the only indication of the presence of 
such a disorder is that contained in the various statements 
offered by the veteran in support of his claim.  However, the 
veteran is a layman, and is not qualified to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, no evidence of rheumatoid arthritis or any 
residuals of injury sustained as a result of exposure to cold 
weather was noted during either examination.  Absent medical 
evidence indicating the presence of any of the foregoing 
disabilities, the veteran has not met the burden of 
submitting well-grounded claims.

With regard to the veteran's claim for service connection for 
degenerative joint disease, to establish that a given claim 
for service connection is well grounded, the evidence must 
demonstrate, among other things, that a disability either was 
incurred in service or that it is the result of a service-
connected disability.  Cf. Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Alternatively, a veteran may establish a well-
grounded claim for service connection under the chronicity 
provisions of 38 C.F.R. § 3.303(b) (1999) when the evidence, 
regardless of date, shows that a chronic condition developed 
in service or during an applicable presumptive period, and 
that the same condition continues to exist.  Such evidence 
must be medical unless the condition at issue is a type as to 
which lay observation is considered competent to demonstrate 
its existence.  In addition, a claim may be well grounded if 
the evidence shows that the condition was observed during 
service or during any applicable presumptive period, and 
continuity of symptomatology was demonstrated thereafter, 
either through the submission of medical evidence or lay 
evidence, if the disability is of the type as to which lay 
evidence is competent to identify its existence.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Finally, 
service connection may be granted for any disability that is 
proximately due to, or the result of, a service-connected 
disability (see 38 C.F.R. § 3.310(a) (1999)), or that the 
disability claimed was aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran claims to have developed degenerative joint 
disease as a result of military service.  Alternatively, he 
claims that this disorder is related to his service-connected 
anxiety reaction with psychophysiological musculoskeletal 
reaction and headaches.  However, clinical evidence does not 
indicate that either is the case.  The veteran's service 
medical records are negative for any evidence of the presence 
of degenerative joint disease during his military service.  
Nor is there any evidence of this disability during the one-
year period following military service; the first reference 
to degenerative changes of the lumbar spine was noted by 
X-ray by a private physician in January 1997.  That physician 
did not relate this disorder to any instance of the veteran's 
military service.  Degenerative joint disease later was noted 
during various VA physical examinations, but was not 
attributed in any way to the veteran's military service.  
Moreover, during a VA fee-basis examination conducted by a 
private physician in August 1999, it was noted that the 
veteran's degenerative joint disease was not attributable to 
the veteran's service-connected anxiety.  Without medical 
evidence tending to indicate either a causal or aggravating 
relationship between the veteran's military service or his 
service-connected disabilities and the disability claimed, 
i.e., degenerative joint disease, his claim for service 
connection for the latter disability is not well grounded.  
See Layno, 6 Vet. App. at 469, and Allen, 7 Vet. App. at 439.

Finally, the Board is unaware of any circumstances in this 
matter that would have put VA on notice that relevant 
evidence may exist, or could be obtained, that, if true, 
would make any of the foregoing claims "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Moreover, because these claims are not well grounded, VA has 
no duty to assist the veteran in their development.  Thus, 
his contentions regarding the need for additional physical 
examinations or independent medical opinions are without 
merit.

II.  Initial Rating for Bilateral Hearing Loss

The veteran claims that his service-connected bilateral 
hearing loss is more severe than currently evaluated.  In 
this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  Moreover, when evaluating 
a given disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  But see generally Fenderson v. 
West, 12 Vet. App. 119 (1999) (concerning the application of 
"staged" ratings in certain cases in which a claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue).  Finally, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based upon organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing thresholds, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  The schedule for 
rating disabilities, 38 C.F.R. Part 4 (1998-1999), 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination tests.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based upon the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85(b) (1998-1999).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was unchanged.  Exceptions to this are found in 38 C.F.R. 
§ 4.86; these include:  (1) circumstances when the pure tone 
threshold at frequencies from 1,000 to 4,000 Hertz is 
55 decibels or more; (2) circumstances when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz and 
70 decibels or more at 2,000 Hertz; or (3) when the hearing 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, and 
inconsistent speech discrimination scores, etc.  As will be 
seen, none of these exceptions is present in this case; as 
such, the regulatory changes effective June 10, 1999, have no 
practical effect on the veteran's claim.  

The evidence regarding the veteran's bilateral hearing loss 
consists primarily of the results of a September 1998 VA 
audiological examination.  The results of this examination 
indicate that pure tone thresholds in decibels for the 
veteran's right ear were as follows:  15 at 1,000 Hertz, 
30 at 2,000 Hertz, 60 at 3,000 Hertz, and 70 at 4,000 Hertz, 
for an average of 43.  The speech recognition score for the 
veteran's right ear was 96 percent.  Meanwhile, pure tone 
thresholds in decibels for the veteran's left ear were as 
follows:  20 decibels at 1,000 Hertz, 65 decibels at 
2,000 Hertz, 70 decibels at 3,000 Hertz, and 70 decibels at 
4,000 Hertz for an average of 56.  The speech recognition 
score for the left ear also was 96.

Applying this to Table VI yields numeric designations of 
Level I for both ears.  When those values are applied to 
Table VII, they yield a noncompensable evaluation for 
criteria in effect both before, and beginning on, June 10, 
1999.  Accordingly, the requirements for a compensable 
evaluation for bilateral hearing loss have not been met.

III.  Initial Rating for Irritable Bowel Syndrome

The provisions of 38 U.S.C.A. § 1155 are incorporated herein 
by reference, as are the tenets of Schafrath, 
1 Vet. App. at 592, Francisco, 7 Vet. App. at 58, and 
Fenderson, 12 Vet. App. at 119.  In addition, the Board notes 
that, with respect to the digestive system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 is to assign a 
single evaluation under the appropriate DC which reflects the 
predominant disability picture.  Elevation to the next higher 
evaluation will be made where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114.  
In this regard, irritable bowel syndrome shall be evaluated 
as moderately disabling when manifested by frequent episodes 
of bowel disturbance with abdominal distress; in such cases, 
a 10 percent evaluation will be assigned.  See 38 C.F.R. 
§ 4.114, DC 7319.  To warrant a 30 percent disability 
evaluation, this disorder must be manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Id.

The information of record regarding the veteran's service-
connected irritable bowel 
syndrome is as follows.  A private physician noted that the 
veteran developed some lower abdominal cramping in May 1996 
that was followed by two loose stools.  In July 1997, 
irritable bowel syndrome was diagnosed, and a history of 
ischemic colitis was noted.  The veteran complained of 
occasional abdominal bloating which, he believed, was 
alleviated by Axid.

The veteran underwent a VA physical examination in April 
1998.  The examiner observed that the veteran's abdomen was 
soft and nontender with active bowel sounds.  At that time, 
the veteran reported no bouts of diarrhea.  A lower 
gastrointestinal (GI) series obtained in conjunction with 
that examination resulted in findings that were within normal 
limits.  The veteran then underwent a VA physical examination 
in March 1999.  Again, the results of a lower GI series were 
within normal limits.  The veteran related a long history of 
nausea and cramping with abdominal pain to the examiner which 
dated back to his military service.  He told the examiner 
that his weight had been stable during the prior year, and 
that he rarely had diarrhea.  He did state, however, that he 
had a problem with constipation, and that he occasionally 
experienced nausea and vomiting.  He indicated that he 
treated the latter symptomatology by increasing his fluid 
intake, and also by taking laxatives.  The examiner did not 
observe any signs of malnourishment or anemia when examining 
the veteran.

The foregoing indicates that symptomatology associated with 
the veteran's service-connected irritable bowel syndrome more 
closely approximates symptomatology that is moderate in 
nature.  The veteran indicates that he frequently has 
episodes of bowel disturbance with abdominal distress.  
However, he does not tend to suffer from diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Thus, his self-described 
persistent intermittent abdominal bloating and discomfort, 
alone, more closely approximates that symptomatology 
contemplated in a 10 percent disability evaluation.  See 
38 C.F.R. § 4.114, DC 7319.  Under the circumstances, the 
Board finds no reasonable basis upon which to predicate a 
grant of the benefit sought.

IV.  Determination of Initial Rating for Tinnitus

Again, the Board incorporates the provisions of 38 U.S.C.A. 
§ 1155, as well as pertinent case law previously cited, 
herein by reference.  In addition, the Board notes that the 
RO evaluated the veteran's tinnitus under the provisions of 
38 C.F.R. § 4.87a, DC 6260 (1998).  Therein, a maximum 
evaluation of 10 percent could be assigned for tinnitus that 
was persistent as a symptom of a head injury, a concussion or 
acoustic trauma.  The Board observes that this criteria was 
recently revised, albeit minimally; under 38 C.F.R. § 4.87, 
DC 6260 (1999), a 10 percent evaluation is in order for 
recurrent tinnitus.  The Board does not find that its initial 
consideration of this new diagnostic criteria, which became 
effective as of June 10, 1999, will prejudice the veteran, as 
this criteria is not substantially different from the prior 
criteria, and because the new criteria does not allow for an 
evaluation in excess of that currently assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Neither the revised nor the prior criteria of DC 6260 allows 
for an evaluation in excess of 10 percent for tinnitus; 
however, the prior version of this code section makes 
reference to 38 C.F.R. § 4.124a, DC 8046.  That DC, however, 
was for application only in cases of cerebral 
arteriosclerosis, which has not been shown in the present 
case.  The veteran's tinnitus is traceable to his exposure to 
acoustic trauma during military service.  He still complains 
of constant tinnitus.  Despite this, there is no schedular 
basis for an evaluation in excess of the 10 percent currently 
assigned for this disability under current criteria or those 
in effect prior to June 10, 1999, absent additional clinical 
pathology such as that cited in 38 C.F.R. § 4.87, DC 6204.  
The veteran has never alleged dizziness; nor does any of the 
medical evidence of record reflect complaints or findings in 
this regard.  As such, the 10 percent disability evaluation 
currently assigned for the veteran's tinnitus is the maximum 
schedular evaluation assignable.


V.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for either irritable bowel syndrome, 
bilateral hearing loss, or tinnitus may be granted if it is 
demonstrated that any of these disabilities presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (1999).  There is no indication that 
any of the foregoing disabilities has required frequent 
hospitalization since the veteran's discharge from military 
service.  Although he has received treatment over the years, 
this has been sporadic, and was done on an outpatient basis.  
Moreover, the reports of such treatment do not indicate that 
the veteran's ability to work has been compromised by any of 
the aforementioned.  The veteran conceded as much on his 
September 1997 application for a total disability rating.  
Therein, he indicated that he had retired because he "could 
not continue [to tolerate] the full-time grind [either] 
physically or mentally."  He said nothing about irritable 
bowel syndrome, bilateral hearing loss, or tinnitus 
interfering with his employment.  Absent evidence of either 
marked interference with employment or frequent periods of 
hospitalization for these disabilities, there is no basis to 
conclude that they are more serious than that contemplated by 
the aforementioned schedular provisions.  Thus, the failure 
of the RO to submit the case for consideration by the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 9 Vet. App. 337, 339 (1996).


ORDER

Because they are not well grounded, the claims of entitlement 
to service connection for a heart murmur, residuals of cold 
injury, rheumatoid arthritis, and degenerative joint disease 
are denied.

An initial rating in excess of 10 percent for irritable bowel 
syndrome is denied.

An initial compensable rating for bilateral hearing loss is 
denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.


REMAND

The issue of the veteran's entitlement to separate disability 
evaluations for secondary musculoskeletal pain and headaches 
was raised by the veteran in August 1998.  In July 1999, the 
RO rendered a rating decision wherein, among other things, it 
deferred rating action on the foregoing question.  The 
resolution of this question may impact upon the issue of the 
veteran's entitlement to a total disability rating based upon 
individual unemployability.  As such, action on the issue of 
the veteran's entitlement to separate evaluations for 
secondary musculoskeletal pain and headaches is deferred to 
ensure that the veteran is accorded due process of law.

In view of the foregoing, the RO should take the following 
actions:

1.  The question of the veteran's 
entitlement to separate disability 
evaluations for secondary musculoskeletal 
pain and headaches should be adjudicated 
by the RO.  All action deemed necessary 
to that end should be accomplished.

2.  The veteran and his representative 
should then be furnished a supplemental 
statement of the case.  If the matter 
referred to in paragraph number one above 
is not resolved in the claimant's favor, 
then he should be given both the laws and 
regulations and the reasons and bases for 
the RO's determination.  The supplemental 
statement of the case should also address 
the issue of the veteran's entitlement to 
a total disability rating based upon 
individual unemployability.  The veteran 
and his representative should be reminded 
that a substantive appeal must be filed 
with regard to any issues that have not 
already been perfected for appeal.

The case then should be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until so informed.  The purpose of this REMAND is to accord 
the appellant due process of law.  No inference should be 
drawn regarding the final disposition of the claims.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Error! Not a valid link



